IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00430-CR

JESSE HARGROVE,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2011-2208-C2


                          MEMORANDUM OPINION

       Jesse Hargrove was convicted of evading arrest or detention using a vehicle and

sentenced to three years in prison. See TEX. PENAL CODE ANN. § 38.04 (West Supp. 2012).

He appealed that conviction. On January 4, 2013, we received a copy of an order signed

by the trial court which granted Hargrove’s motion for new trial. By letter dated

January 9, 2013, the clerk of this Court notified the parties that, because the trial court

granted a new trial, we would dismiss the appeal as moot unless, within 21 days from
the date of the letter, a response was filed showing grounds for continuing the appeal.

No response has been filed.

       Accordingly, this appeal is dismissed. See TEX. R. APP. P. 44.3.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 7, 2013
Do not publish
[CR25]




Hargrove v. State                                                                Page 2